Case 1:19-mj-00407-TCB Document 18 Filed 10/01/19 Page 1 of 4 PagelD# 38

ae

vow!

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA. 2.070 0 ©

ALEXANDRIA DIVISION
UNITED STATES OF AMERICA )
v. 5 Case No. |:19-mj-407
ANDREW JON THOMASBERG, 5
Defendant. |

‘CONSENT MOTION TO EXTEND TIME FOR INDICTMENT

The United States of America, by and through its attorneys G. Zachary Terwilliger, United
States Attorney for the Eastern District of Virginia, Ronald L. Walutes, Jr., Assistant United States
Attorney, and Anthony W. Mariano, Special Assistant United States Attorney, with the express
consent of the defendant, Andrew Jon Thomasberg (“defendant”), and the defendant’s counsel,
respectfully move the Court to extend the time to indict this case through and including November
19,2019. In support thereof, the parties state as follows:

l. The defendant was arrested on or about September 19, 2019 on a criminal
complaint charging him with (i) in connection with the acquisition or attempted acquisition of any
firearm, knowingly making a false or fictitious oral or written statement intended or likely to
deceive, in violation of Title 18, United States Code, Section 922(a)(6), and (ii) possessing a
firearm while being an unlawful user of or addicted to any controlled substance, in violation of
Title 18, United States Code, Section 922(g)(3). On or about September 19, 2019, the defendant
made his initial appearance before the Honorable Theresa Carroll Buchanan, United States
Magistrate Judge, at which time Judge Buchanan ordered the defendant be detained pending a
hearing on the government’s motion for detention. On September 20, 2019, the defendant

appeared before the Honorable Theresa Carroll Buchanan, United States Magistrate Judge, for a
Case 1:19-mj-00407-TCB Document 18 Filed 10/01/19 Page 2 of 4 PagelD# 39

probable cause hearing and detention hearing. After hearing evidence and argument, Judge
Buchanan found probable cause to support the criminal complaint and arrest warrant and ordered
the defendant detained pending action of the grand jury.

2. The Speedy Trial Act requires that the defendant be indicted within thirty days of
the defendant's arrest after subtracting all excludable time. A conservative estimate of the
indictment deadline is October 20, 2019. The parties jointly request an extension of
approximately 30 days for an extension of the time to indict. Extending this time period for
approximately 30 days would be in the best interests of justice in that it would give the defense
counsel an opportunity to meet with the defendant, to review discovery, and to discuss a possible
pre-indictment plea resolution of the case.

3. The defendant hereby agrees to waive any objections under the Speedy Trial Act
and to extend the governmeni’s time to file an indictment in this case through and including
November 19, 2019. The waiver is made knowingly, intentionally, and voluntarily by the
defendant, and with full knowledge of the provisions of the Speedy Trial Act, Title 18, United
States Code, Sections 3161, et seg., and with the advice and consent of counsel.

4, The defendant expressly understands that his waiver is not predicated upon any
promises, agreements, or understandings of any kind between the government and the defense in
this case, and that nothing contained herein shall be construed to preclude the government from
proceeding against the defendant during or after the time period covered by this waiver.

WHEREFORE, the parties request that the time to indict this case be extended to and

including November 19, 2019 and that the delay resulting from this extension be excluded in
Case 1:19-mj-00407-TCB Document 18 Filed 10/01/19 Page 3 of 4 PagelD# 40

computing the time within which an indictment must be filed pursuant to Title 18, United States

Code, Section 3161(h).

Date:

October 1, 2019

 

By:

Respectfully submitted,

G. Zachary Terwilliger

United Ym

AnthonyW. Mariano

Special Assistant United States Attorney
Ronald L. Walutes, Jr. ,
Assistant United States Attorney
Case 1:19-mj-00407-TCB Document 18 Filed 10/01/19 Page 4 of 4 PagelD# 41

Defendant’s Signature: I hereby agree that I have consulted with my attorney and fully
understand all my rights with respect to a speedy trial, including my right to be charged by
indictment within 30 days of arrest, as required by Title 18, United States Code, Section 3161(b).
I have read this motion for an extension of time to be charged by indictment, and carefully
reviewed every part of it with my attomey. I understand this motion and voluntarily agree to it.

Date: 04/39 ‘q orn TA | "

Defendant Andrew J on Thomas

Defense Counsel Signature: I am counsel for the defendant in this case. J have fully
explained to the defendant the defendant's right to be charged by indictment within 30 days of
arrest. Specifically, I have reviewed the terms and conditions of Title 18, United States Code, |

Section 3161(b), and I have fully explained to the defendant the provisions that may apply in this
case. To my knowledge, the defendant's decision to agree to an extension of time to be charged
by indictment is an informed and voluntary one. :

on hols = DDI DL

‘Counsel for Andrew Jon Thomasberg
